COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CHRISTOPHER CORTEZ THOMAS,                     §            No. 08-20-00217-CR

                        Appellant,               §              Appeal from the

  v.                                             §        Criminal District Court No. 4

  THE STATE OF TEXAS,                            §          of Dallas County, Texas

                        State.                   §            (TC# F-1951345-K)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s motion to transfer the above numbered cause back

to the Fifth Court of Appeals.


       IT IS SO ORDERED this 17th day of March, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.